Citation Nr: 1038912	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to April 
1975.

This matter is before the Board of Veterans' Appeals on appeal 
from a March 1998 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The issue on appeal was 
most recently before the Board in April 2009.  The Veteran 
appealed the Board's April 2009 denial to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated January 
29, 2010, the Court vacated the Board's April 2009 denial and 
remanded this matter to the Board for compliance with the 
instructions included in the January 2010 Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2006 remand, the Board directed the RO to request 
records from Riverside Medical Hospital.  The RO sent a letter to 
the Veteran in May 2006 requesting authorization forms (VA Form 
21-4142) so that these records could be obtained.  Subsequently, 
the Veteran submitted authorizations for Western Medical Center, 
Los Angeles General Hospital and Riverside Community Hospital.  
However, he failed to include addresses. 

In March 2007, the RO sent another letter to the Veteran 
requesting addresses for these facilities.  It appears that the 
Veteran indicated that he was unable to obtain the addresses.  
Thus, in October 2007, the RO sent another letter to the Veteran 
giving him the addresses for the facilities and requesting that 
he submit a new authorization form for each facility.  However, 
the Veteran failed to respond. 

In a July 2008 remand, the Board directed the RO to take 
appropriate action to request copies of all medical records from 
Western Medical Center, Los Angeles County Department of Health 
Service (General Hospital), Riverside Community Hospital and 
Riverside County Regional Medical Center.  

In a September 2008 letter, the RO advised the Veteran to 
complete and return the enclosed Authorization and Consent to 
Release Information form for each health care provider so that it 
can obtain the Veteran's treatment records.  The Veteran 
completed and submitted a form to obtain records from Western 
Medical Center and VA treatment records from Loma Linda Medical 
Center, which are now of record.  Given, the RO's repeated 
attempts to obtain treatment records, the Board found in its 
April 2009 decision that the VA duty to assist the Veteran had 
been met.

However, a January 2010 Joint Motion for Remand found that VA did 
not assist the Veteran in attempting to obtain the records from 
the aforementioned medical facilities, and that the VA instead 
requested that the Veteran submit new forms with new addresses.  
Per the Court's January 2010 Order vacating and remanding the 
August 2009 Board decision, the Board is remanding the to obtain 
records from four medical facilities identified in the Joint 
Remand as Moreno Valley Riverside Medical Regional Hospital, 
Riverside Community Hospital, and Los Angeles General Hospital, 
and Western Medical Center.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should process Forms 21-4142 
with the proper mailing addresses and 
request copies of all medical records from 
Moreno Valley Riverside Medical Regional 
Hospital, Riverside Community Hospital, and 
Los Angeles General Hospital, and Western 
Medical Center (which may be in addition to 
the ones already of record from Western 
Medical Center).  These actions should be 
clearly documented in the claims file.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


